Name: Commission Regulation (EU) NoÃ 758/2010 of 24Ã August 2010 amending the Annex to Regulation (EU) NoÃ 37/2010 on pharmacologically active substances and their classification regarding maximum residue limits in foodstuffs of animal origin, as regards the substance valnemulin Text with EEA relevance
 Type: Regulation
 Subject Matter: health; NA;  animal product;  EU institutions and European civil service;  consumption;  foodstuff
 Date Published: nan

 25.8.2010 EN Official Journal of the European Union L 223/37 COMMISSION REGULATION (EU) No 758/2010 of 24 August 2010 amending the Annex to Regulation (EU) No 37/2010 on pharmacologically active substances and their classification regarding maximum residue limits in foodstuffs of animal origin, as regards the substance valnemulin (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 470/2009 of the European Parliament and of the Council of 6 May 2009 laying down Community procedures for the establishment of residue limits of pharmacologically active substances in foodstuffs of animal origin, repealing Council Regulation (EEC) No 2377/90 and amending Directive 2001/82/EC of the European Parliament and of the Council and Regulation (EC) No 726/2004 of the European Parliament and the Council (1), and in particular Article 14 in conjunction with Article 17 thereof, Having regard to the opinion of the European Medicines Agency formulated by the Committee for Medicinal Products for Veterinary Use, Whereas: (1) The maximum residue limit for pharmacologically active substances intended for use in the European Union in veterinary medicinal products for food-producing animals or in biocidal products used in animal husbandry should be established in accordance with Regulation (EC) No 470/2009. (2) Pharmacologically active substances and their classification regarding maximum residue limits in foodstuffs of animal origin are set out in the Annex to Commission Regulation (EU) No 37/2010 of 22 December 2009 on pharmacologically active substances and their classification regarding maximum residue limits in foodstuffs of animal origin (2). (3) Valnemulin is currently included in Table 1 of the Annex to Regulation (EU) No 37/2010 as an allowed substance for porcine, applicable to muscle, liver and kidney. (4) An application for the extension of the existing entry for valnemulin to include rabbits has been submitted to the European Medicines Agency. (5) The Committee for Medicinal Products for Veterinary Use has recommended the extension of that entry to cover rabbits, applicable to muscle, liver and kidney. (6) The entry for valnemulin in Table 1 of the Annex to Regulation (EU) No 37/2010 should therefore be amended to include rabbits. (7) It is appropriate to provide for a reasonable period of time for the stakeholders concerned to take measures that may be required to comply with the newly set MRL. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Veterinary Medicinal Products, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EU) No 37/2010 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 24 October 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 August 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 152, 16.6.2009, p. 11. (2) OJ L 15, 20.1.2010, p. 1. ANNEX The entry Valnemulin in Table 1 of the Annex to Regulation (EU) No 37/2010 shall be replaced by the following: Pharmacologically active Substance Marker residue Animal species MRL Target tissues Other provisions (according to Article 14(7) of Regulation (EC) No 470/2009) Therapeutic classification Valnemulin Valnemulin Porcine, rabbit 50 Ã ¼g/kg Muscle NO ENTRY Anti-infectious agents/Antibiotics 500 Ã ¼g/kg Liver 100 Ã ¼g/kg Kidney